Citation Nr: 0026198	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  98-03 095A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to compensation pursuant to the 
provisions of 38 U.S.C.A. § 1151 for a left eye disorder, 
allegedly resulting from vocational rehabilitation training.

Whether a claim of entitlement to compensation pursuant to 
the provisions of 38 U.S.C.A. § 1151 for a left eye disorder, 
allegedly resulting from vocational rehabilitation training 
is well-grounded.

Entitlement to compensation pursuant to the provisions of 38 
U.S.C.A. § 1151 for a left eye disorder, allegedly resulting 
from vocational rehabilitation training.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant, spouse and son 


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The appellant had active military service from February 1943 
to December 1945.

This matter arises from a November 1997 rating decision of a 
regional office (RO) of the Department of Veterans Affairs 
(VA).  The RO determined that new and material evidence had 
not been submitted to reopen a claim of entitlement to 
compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 for a left eye disorder, allegedly resulting 
from vocational rehabilitation training.  This appeal to the 
Board of Veterans' Appeals (Board) ensued. 

A hearing was held before an RO hearing officer in November 
1999.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  Unappealed rating decisions of the RO in July 1949 and 
November 1980 denied compensation benefits for a left eye 
disorder based on vocational rehabilitation training.

2.  Evidence received subsequent to the RO's November 1980 
unappealed decision is so significant by itself or in 
connection with other evidence previously submitted that it 
must be considered in order to fairly decide the claim. 

3.  The appellant has submitted evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim for compensation benefits for a left eye disorder 
pursuant to the provisions of 38 U.S.C.A. § 1151 is 
plausible.

4.  The veteran sustained an injury to the left eye while 
enrolled in a program of VA-authorized vocational 
rehabilitation.

5.  The left eye injury resulted when a piece of metal struck 
the eye as the veteran was attempting to repair his vehicle.

6.  The left eye injury did not occur while the veteran was 
performing a learning activity essential to a program of 
vocational rehabilitation to become an building supplies 
salesman.  

CONCLUSIONS OF LAW

1.  The November 1980 decision of the RO denying an 
application to reopen a claim of entitlement to compensation 
benefits for a left eye disorder, allegedly resulting from VA 
vocational rehabilitation training, is the last final 
disallowance on the matter and is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §3.104(a) (1999).

2.  Evidence submitted since the RO's November 1980 denial of 
entitlement to compensation benefits for a left eye disorder, 
allegedly resulting from vocational rehabilitation training, 
is new and material and the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (1999).

3.  The claim for compensation benefits for a left eye 
disorder pursuant to the provisions of 38 U.S.C.A. § 1151, 
allegedly resulting from vocational rehabilitation training, 
is well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).

4.  The requirements for compensation benefits pursuant to 
the provisions of 38 U.S.C.A. § 1151 for a left eye disorder, 
allegedly resulting from vocational rehabilitation training, 
have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 1991); 
38 C.F.R. § 3.358 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

An original claim for compensation for a left eye condition 
was received in July 1949.  The veteran stated that a piece 
of steel had penetrated the eyeball, necessitating removal of 
the eye in order to dislodge the fragment.  He related that 
the injury had occurred while he was working on-the-job at 
C.Y. Cushman.

A statement, dated in April 1949, was received from George B. 
Werner, M.D.  It was related that the veteran had been hit in 
the left eye by a piece of cold chisel on March 30, 1949.  
Examination showed a laceration at the inferior edge of the 
outer canthus.  The retina was detached laterally to the 
fragment.  Surgery was performed to remove the metallic 
fragment.  The veteran had an uneventful convalescence, 
except for a corneal ulcer that developed at the inferior 
portion of the left eye, for which he was receiving 
treatment.

An affidavit, dated in June 1949, was received from Dr. 
Werner, who related that the claimant, an on-the-job training 
veteran, had sustained an injury to the left eye on March 30, 
1949, when a piece of steel penetrated the left orbit.  It 
was noted that the intraocular foreign body was removed with 
a magnet and that a detached retina was treated 
simultaneously with diathermy electro-cauterization ball 
point.

A report, dated in July 1949, was prepared in response to a 
request by the RO adjudication officer for a VA field 
examination into the circumstances of the veteran's left eye 
injury.  The report states that the veteran was in training 
under Public Law 16 at the time of the accident, which 
resulted in the left eye injury.  Further, the report states 
that the veteran was repairing a broken down machine that he 
was required to operate in training.  The report also notes 
that the accident occurred during an overtime period, that 
was optional with the veteran.  Additionally, it was stated 
that the veteran was not guilty of willful misconduct. 

An affidavit, dated in July 1949, was provided by the 
veteran.  According to the affidavit, the veteran was taking 
VA-authorized on-the-job training as a salesman of building 
specialties, while working for C.Y. Cushman.  He was enrolled 
in a training program on March 30, 1949, and his training 
necessitated the use of an automobile.  During the entire 
period of training, he had performed his own repair work on 
his car.  On March 30, 1949, around 5:30 PM, while putting in 
a rear bearing on his vehicle, he sustained an injury when a 
piece of cold chisel flew off and penetrated the left eye.

A statement from a training officer was received in 
connection with the claim for compensation for injury 
stemming from VA-authorized training.  The training officer 
certified that the veteran was in training at C.Y. Cushman 
under Public Law 16, during the time medical treatment was 
rendered from March 30, 1949 to June 3, 1949.

The RO entered a decision in July 1949 denying the veteran's 
claim for compensation for a left eye injury as resulting 
from VA-authorized training.  The RO stated that auto repairs 
were not included in a salesman's training.  The veteran was 
informed of that adverse determination by letter dated August 
9, 1949.  He did not appeal within the one year prescribed 
period.

Received in July 1949 was a claim for unauthorized medical 
services in connection with the veteran's treatment at a non-
VA medical facility following the March 30, 1949 left eye 
injury.  In a letter dated in October 1949, a VA medical 
officer informed the veteran that VA had approved payment on 
the veteran's claim for reimbursement of unauthorized medical 
expenses for the period from March 30, 1949 to April 10, 
1949.  

An application to reopen the claim for compensation for a 
left eye injury was submitted in September 1980.  
Accompanying the application was an August 1980 statement 
from Dr. Werner.  It was reported that the veteran had 
developed choroiditis of the left eye which had caused a loss 
of vision over the years.  He currently had left eye visual 
acuity of 20/200.  

A November 1980 rating decision of the RO sets forth that new 
and material evidence had not been submitted to reopen a 
claim of compensation for a left eye injury.  The veteran was 
informed of that adverse determination by letter dated 
December 5, 1980.  He did not appeal within the one year 
prescribed period.

An application to reopen the claim for compensation for a 
left eye injury was submitted in April 1997.  Accompanying 
the application was a copy of a notice from a VA prosthetics 
service, dated in November 1949, indicating that the veteran 
was to receive a prosthetic appliance service card covering 
eyeglasses.  A bill from the hospital, where the veteran was 
treated from March 31, 1949 to April 10, 1949, after his left 
eye injury, reflects charges for services performed.  Bills 
for services provided by an optical shop, dated in July 1951 
and in November 1951, reflect charges for lenses or for 
repair of eyeglasses.  A March 1985 statement from Dr. Werner 
relates that the veteran had been followed for many years for 
an intraocular foreign body that had been removed in 1949.  
His vision had gradually deteriorated and he had developed a 
cataract in the left eye.  Vision in the left eye was light 
perception.

Other documents were submitted in support of the April 1997 
application to reopen the claim for compensation for a left 
eye injury.  A July 1946 document from VA authorized the 
veteran to enter training at C.Y. Cushman under the 
provisions of the Rehabilitation Law, Public Law 16, 78th 
Congress, not to exceed four years.  Other documents, dated 
during 1946, include correspondence between VA and C.Y. 
Cushman regarding the authorization for and the terms of the 
veteran's on-the-job training.

Associated with the record was the veteran's statement, 
received in January 1998, in support of his claim for 
compensation for a left eye injury.  According to the 
statement, the veteran injured his left eye while he was a 
"trainee, " receiving training as a building supply 
salesman.  To qualify for this program, the veteran had to 
provide and maintain his own vehicle.  His employer paid him 
for mileage driven, as the veteran traveled to different job 
sites, contractors and schools.  The work entailed taking 
field measurements and take-off specifications for the 
different types of materials that the company sold.  The 
veteran also traveled to bid presentations.  

The statement in support of claim goes on to note that the 
veteran, on March 30, 1949, developed car problems.  He 
managed to drive the vehicle home and that evening attempted 
to repair the vehicle himself.  In the process of repairing 
the left rear brake shoe, a sliver of metal flew out and 
penetrated the left eye.  The accident left his vision 
permanently impaired.  The veteran acknowledged that 
repairing the vehicle was not part of his salesman training; 
however, without a vehicle, he would not have been able to 
function in the training program and having a vehicle was his 
responsibility.  

Accompanying the veteran's statement is a copy of a log, 
dated from July 1946 to May 1947, that the veteran was 
required to keep during vocational training.  The log relates 
the veteran's daily activities with C.Y. Cushman.  Typical 
activities included trips out of town to call on business 
prospects, watching workmen erect gates, taking measurements 
for fences and making estimates on jobs, and taking inventory 
and buying supplies for the firm.  

The veteran's formal appeal to the Board was received in 
March 1998.  In his appeal, he referred to an award letter of 
1949 indicating entitlement to a fee for unauthorized medical 
services relating to on-the-job training.

A hearing was held in November 1999 before a VA hearing 
officer.  In testimony, the veteran stated that he was in a 
VA-authorized training program to become a building supplies 
salesman.  He noted that he had to have a vehicle to 
participate in the training program because his training 
involved travel to sites where he took measurements; 
installed fencing, overhead doors and partitions; and 
attended meetings where bids were submitted.  He remarked 
that he injured his left eye while trying to repair the rear 
brake, a repair necessary to maintaining his vehicle so he 
could continue participating in the program.  He stated that 
it was evening when he went to work on the brake and that no 
repair shops were open at the time.  He pointed out that the 
company, which was authorized by VA to offer the veteran's 
training, did not make provision for repairing the cars of 
its sales force.  Testimony from the veteran's son and spouse 
was to the effect that the veteran had experienced problems 
with failing eyesight over the years, making it difficult for 
him to drive at night or to pursue activities in retirement.

A statement from Daniel L. Sambursky, M.D., dated in November 
1999, relates that the veteran had been a patient of the 
office since 1949, at which time he had an intraocular 
foreign body removed.  His visual acuity had gradually 
deteriorated in his left eye.  When examined in August 1999, 
visual acuity, in the left eye, was hand motion.  

II. Legal Analysis

A.  Whether New and Material Evidence has been Submitted to 
Reopen the Claim of Entitlement to Compensation under the 
Provisions of 38 U.S.C.A. 1151 for a Left Eye Injury

Under applicable legal criteria, an unappealed rating 
decision of the RO is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 3.104(a) (1999).  However, a claim may be 
reopened if new and material evidence is submitted. 38 
U.S.C.A. § 5108 (West 1991).  

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant and, which by itself, or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).  
Further, when determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed.  Justus v. Principi, 3 Vet.App. 510 (1992).

When determining whether new and material evidence has been 
submitted to warrant reopening under 38 U.S.C.A. § 5108, 
consideration must be given to all of the evidence submitted 
since the last final disallowance of the claim, rather than 
since the last time the claim was disallowed on the merits .  
Evans v. Brown, 9 Vet.App. 273 (1996).  The November 1980 RO 
decision was the last final disallowance of the claim.  
Accordingly, the question now before the Board is whether new 
and material evidence, warranting a reopening of the 
appellant's claim, has been added to the record since the 
November 1980 denial.

In a recent decision, the United States Court of Appeals for 
Veterans Claims (Court) held that the decision of the Federal 
Circuit in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) 
(which overruled the legal test previously used to determine 
the "materiality" element of the new and material evidence 
test) now requires a three-step process for reopening claims.  
Elkins v. West, 12 Vet. App. 209 (1999).  Under the new 
Elkins test, the VA must first determine whether new and 
material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening the VA must determine 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well-grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well-
grounded, the VA may then proceed to evaluate the merits of 
the claim but only after ensuring that the duty to assist 
under 38 U.S.C.A. § 5107(a) has been fulfilled.

Evidence which was of record at the time of the RO's July 
1949 decision denying compensation benefits for a left eye 
disorder, based on vocational rehabilitation training, 
indicated that the veteran had sustained injury to his left 
eye while attempting to repair a rear brake of his car.  
Surgery was performed after the injury, in order to treat 
damage to the eye.  In effect, the veteran claimed that the 
injury had occurred while he was performing an activity which 
was related to his VA-authorized vocational training.  
Although a VA field examiner's July 1949 report described the 
veteran's left eye injury as having occurred while he was 
working on an unidentified machine he was required to operate 
in training, the veteran's affidavit, also dated in July 
1949, makes clear that the unidentified machine was, in fact, 
his vehicle.  Evidence in the claims folder shows that the 
veteran was in training to become a building supplies 
salesman when the left eye injury occurred.  On that record, 
the RO denied compensation, finding that automobile repairs 
were not a part of a salesman's training.  A private 
physician's August 1980 statement specified the degree of 
lost visual acuity of the left eye and noted that diminished 
left eye visual acuity had been present for many years.  On 
the basis of that statement, the RO entered its November 1980 
decision determining that new and material evidence had not 
been submitted to reopen the claim for compensation benefits 
for a left eye disorder, based on vocational rehabilitation 
training.

Evidence which was added to the record subsequent to the RO's 
November 1980 decision includes a statement and a transcript 
of testimony in which the veteran provided details of his 
daily activities while engaged in the VA-authorized program 
to become a building supplies salesman.  He claimed that the 
use of a car was necessary to participate in the vocational 
training program, and asserted that his injury, which 
occurred while attempting to repair his car, was within the 
scope of his training program.  He provided much more detail 
than before about the nature of his duties while involved in 
VA-authorized vocational training.  

This additional evidence is new since it was not previously 
of record.  Further, the veteran's statements and testimony 
are material since they bear on the matter of an alleged 
connection between the veteran's on-the-job training 
activities and the injury which occurred while he was 
attempting to repair his vehicle.  Accordingly, the 
appellant's claim is reopened.  The Board must now consider 
whether the appellant's reopened claim is well-grounded.  

B.  Whether the Claim for Entitlement to Compensation under 
the Provisions of 38 U.S.C.A. 1151 for a Left Eye Injury is 
Well-Grounded

A well-grounded claim requires more than an allegation; the 
claimant must submit supporting evidence.  Furthermore, the 
evidence must justify a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet.App. 609 (1992).  In determining whether a claim is 
well-grounded, the Board is required to presume the 
truthfulness of evidence.  Robinette v. Brown, 8 Vet.App. 69 
(1995).  

Evidentiary assertions by the appellant must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet.App. 19 (1993).  Also, where the determinative 
issue involves either medical causation or a medical 
diagnosis, competent medical evidence is required to 
establish a well-grounded claim.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  

Three discrete types of evidence must be present in order for 
an appellant's claim for service connection to be well-
grounded:  (1) There must be competent evidence of a current 
disability, usually shown by a medical diagnosis;  (2) There 
must be competent evidence of incurrence or aggravation of a 
disease or injury in service.  This element may be shown by 
lay or medical evidence;  and (3) There must be competent 
evidence of a nexus between the inservice injury or disease 
and the current disability.  Such a nexus must be shown by 
medical evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995).  
Similar requirements must also be satisfied in order to 
establish a well-grounded claim for compensation pursuant to 
the provisions of 38 U.S.C.A. 1151 based on an injury 
sustained while receiving VA-authorized training.

The Board notes that all three requirements set forth in 
Caluza must be met in order for a claim to be well-grounded.  
The first requirement of Caluza is satisfied since there is 
competent medical evidence of current disability; 
specifically, the veteran has severely diminished visual 
acuity of the left eye.  The second Caluza requirement is met 
since the veteran is competent to state that he injured his 
left eye on March 30, 1949 at a time when he was enrolled in 
VA-authorized vocational training.  Indeed, there is no 
dispute that the left eye injury occurred on that date  and 
that the veteran was then enrolled in on-the-job vocational 
training.  The third Caluza requirement is also met to the 
extent that the medical evidence demonstrates that the 
current loss of visual acuity in the left eye resulted from 
the March 30, 1949 eye injury.  Since all three Caluza 
requirements are met, the claim for section 1151 benefits is 
well-grounded. 


C.  Entitlement to Compensation Benefits for a Left Eye 
Injury Pursuant to the Provisions of 38 U.S.C.A. 1151

As noted above, the Board has found that the veteran's 
section 1151 claim is well-grounded.  That is, he has 
presented a claim which is plausible.  The Board is also 
satisfied that all relevant facts have been properly 
developed and that no further assistance to the appellant is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a) (West 1991).  

Where any veteran shall have suffered an injury, or an 
aggravation of an injury, as the result of training, 
hospitalization, medical or surgical treatment, or 
examination, not the result of such veteran's own willful 
misconduct, and such injury or aggravation results in 
additional disability or death, compensation shall be awarded 
in the same manner as if such disability or death were 
service-connected.  38 U.S.C.A. § 1151 (West 1151).


Compensation for disability resulting from the pursuit of 
vocational rehabilitation is not payable unless there is 
established a direct (proximate) causal connection between 
the injury or aggravation of an existing injury and some 
essential activity or function which is within the scope of 
the vocational rehabilitation course, not necessarily limited 
to activities or functions specifically designated by the 
Department of Veterans Affairs in the individual case, since 
ordinarily it is not to be expected that each and every 
different function and act of a veteran pursuant to his or 
her course of training will be particularly specified in the 
outline of the course or training program.  For example, a 
disability resulting from the use of an item of mechanical or 
other equipment is within the purview of the statute if 
training in its use is implicit within the prescribed program 
or course outlined or if its use is implicit in the 
performance of some task or operation the trainee must learn 
to perform, although such use may not be especially mentioned 
in the training program.  In determining whether the element 
of direct or proximate causation is present, it remains 
necessary for a distinction to be made between an injury 
arising out of an act performed in pursuance of the course of 
training, that is, a required "learning activity," and one 
arising out of an activity which is incident to, related to, 
or coexistent with the pursuit of the program of training.  
For a case to fall within the statute there must have been 
sustained an injury which, but for the performance of a 
"learning activity" in the prescribed course of training, 
would not have been sustained.  A meticulous examination into 
all the circumstances is required, including a consideration 
of the time and place of the incident producing the injury.  
38 C.F.R.  3.358(c)(5) (1999).

The appellant argues that he should be granted compensation 
for disability resulting from a left eye injury pursuant to 
the provisions of 38 U.S.C.A. § 1151.  In this regard, he 
states that he was in a VA-authorized training program to 
become a building supplies salesman, and notes that he needed 
to have a vehicle to participate in the program.  He points 
out that the left eye injury was sustained while performing 
vehicle repair, and maintains that repair of his vehicle was 
an activity essential to the vocational training program.

The American Heritage Dictionary, Second College Edition 
(1982), at page 1085 defines a "salesman" as a man employed 
to sell merchandise in a store or in a designated territory.  
The veteran has provided testimony, which the Board finds 
fully credible, detailing the duties of a building supplies 
trainee/salesman.  One of the duties entailed traveling to 
meetings and job sites, a task which required the use of a 
vehicle.  Clearly, however, none of the duties he described 
involved vehicle repair or maintenance.

A grant of section 1151 benefits, as herein pertinent, 
requires an evidentiary showing of a direct (proximate) 
causal connection between an injury and some essential 
activity or function which is within the scope of a 
vocational rehabilitation course.  The veteran must have 
sustained an injury which, but for the performance of the 
"learning activity" in the prescribed course of training, 
would not have been sustained.  (Emphasis added).  Here, the 
evidence demonstrates only that the veteran has a disability 
as a result of a left eye injury which occurred while he was 
enrolled in a course of vocational rehabilitation.  However, 
the evidence does not establish a causal link between the 
left eye injury and some essential learning activity within 
the scope of the veteran's vocational rehabilitation.  


The veteran has called the Board's attention to the fact that 
VA granted the veteran's claim for reimbursement of 
unauthorized medical expenses with respect to treatment 
rendered for his left eye injury at a non-VA medical 
facility.  It appears that the veteran is arguing that VA's 
reimbursement of unauthorized medical expenses for treatment 
of the left eye injury may be taken as showing that VA 
regarded the left eye injury as having resulted from an 
essential activity of the veteran's vocational 
rehabilitation.  


Entitlement to benefits for persons disabled by VA-authorized 
vocational rehabilitation are set forth at 38 U.S.C.A. § 1151 
and 38 C.F.R. § 3.358(c)(5).  Reimbursement of unauthorized 
medical expenses is set forth at 38 U.S.C.A. § 1728.  As a 
preliminary matter, it should be noted that provisions of the 
law governing compensation for disabilities resulting from 
vocational rehabilitation training were essentially the same 
in March 1949 (when the left eye injury occurred) as they are 
today.  See, Public Law 16, section 4 of Part VII of VA 
Regulation 1(a), appearing under SECTION 2.  Similarly, the 
provisions of the law which governed the reimbursement of 
unauthorized medical expenses were essentially the same from 
late March 1949 to early April 1949 (the time frame for which 
the veteran was granted the benefit) as they are today.  See, 
Public Law 16, SECTION 3.


The Board has reviewed section 1728(a)(2)(D), the portion of 
the relevant statute the veteran has mentioned.  In fact, the 
statute does provide reimbursement for the expenses of 
hospital care or medical services for injury sustained during 
vocational rehabilitation.  The statute does not limit 
reimbursement to expenses stemming from care for injuries 
sustained while engaging in an essential learning activity of 
vocational rehabilitation.  In contrast, as previously noted, 
the provisions of 38 U.S.C.A. § 1151 and 38 C.F.R. 
§ 3.358(c)(5) do limit payment of compensation to 
disabilities resulting from injury which is proximately 
caused by an essential activity of vocational rehabilitation.  


As to the issue on appeal, the Board has been mindful of the 
doctrine of the benefit of the doubt.  However, the Board 
finds that there is not an approximate balance of positive 
and negative evidence regarding that issue on appeal so as to 
warrant application of the doctrine of the benefit of the 
doubt.  38 U.S.C.A. § 5107(b) (West 1991).


ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to compensation pursuant to the 
provisions of 38 U.S.C.A. § 1151 for a left eye disorder, 
allegedly resulting from vocational rehabilitation; to this 
extent, the appeal is granted.

A claim of entitlement to compensation pursuant to the 
provisions of 38 U.S.C.A. § 1151 for a left eye disorder, 
allegedly resulting from vocational rehabilitation is well-
grounded; to this extent, the appeal is granted.

Entitlement to compensation pursuant to the provisions of 38 
U.S.C.A. § 1151 for a left eye disorder, allegedly resulting 
from vocational rehabilitation is denied.



		
	BRUCE E. HYMAN
	Veterans Law Judge
	Board of Veterans' Appeals


 
- 16 -


- 1 -


